343 F.2d 913
Joseph Edward EVANS, Appellant,v.Robert F. KENNEDY, Individually and as Attorney General ofthe United States, J. Edgar Hoover, Individually and asDirector, Federal Bureau of Investigation, James W. Kelly,Jr., Individually and as Mayor of East Orange, New Jersey,and Hugh Addonizio, Individually and as Mayor of Newark, New Jersey.
No. 15113.
United States Court of Appeals Third Circuit.
Argued April 2, 1965.Decided April 21, 1965, Certiorari Denied May 17, 1965, See85 S.Ct. 1545.

Joseph Edward Evans, pro se.
Nathan Edgar Finkel, Asst. U.S. Atty., Newark, N.J.  (David M. Satz, Jr., U.S. Atty., Newark, N.J., on the brief), for Kennedy and Hoover.
Before HASTIE and FREEDMAN, Circuit Judges, and WEBER, District Judge.
PER CURIAM:


1
The appellant, appearing pro se, has vigorously presented his contention that he has been improperly denied a preliminary injunction pursuant to his complaint against named public officials and that the trial judge exhibited disqualifying bias against him.  We are satisfied that the trial judge has acted with integrity and objectivity and that the denial of a preliminary injunction represented a proper exercise of discretion.


2
The judgment will be affirmed.